                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

ERVEY LOPEZ-CASTILLO,

           Petitioner,

v.                                       Civ. Action No. 1:18-cv-106
                                                    (Kleeh)

JENNIFER SAAD,

           Respondent.


     ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 12] AND
        DENYING AND DISMISSING PETITION AS MOOT [ECF NO. 1]

      On May 4, 2018, the pro se Petitioner, Ervey Lopez-Castillo

(“Castillo”), 1 filed a Petition for Habeas Corpus Pursuant to 28

U.S.C. § 2241, asking the Court to “vacate [his] sentence in

regards to deportation,” to “transfer to any other court, if

needed,” and to appoint an attorney. ECF No. 1 at 10. Pursuant to

28 U.S.C. § 636 and the local rules, the Court referred the action

to United States Magistrate Judge Michael J. Aloi for initial

review.

      On   July   23,   2019,   Judge   Aloi     entered    a   Report     and

Recommendation    (“R&R”),   recommending      that   the   Court   deny   and

dismiss the petition as moot, and strike the matter from the active

docket of the Court. Judge Aloi notes that pursuant to the Inmate

Locator used by the Bureau of Prisons, Castillo was released on


1 At the time of Petitioner’s filing, he was an inmate at FCI
Gilmer.
CASTILLO V. SAAD                                                1:18-CV-106

      ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 12] AND
         DENYING AND DISMISSING PETITION AS MOOT [ECF NO. 1]

December 28, 2018. 2

       The R&R also informed Castillo that he had fourteen days (and

an additional three days for mailing) from the filing date of the

R&R    to   submit   “specific     written   objections,   identifying    the

portions of the Report and Recommendation to which objection is

made, and the basis of such objection.” ECF No. 12 at 4. It further

warned that the “[f]ailure to file written objections . . . shall

constitute a waiver of de novo review by the District Court and a

waiver of appellate review by the Circuit Court of Appeals.” Id.

Service of the R&R was accepted on July 26, 2019. To date, no

objections have been filed.

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without explanation, any of the magistrate judge’s recommendations

to which the [parties do] not object.” Dellarcirprete v. Gutierrez,

479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will uphold

portions of a recommendation to which no objection has been made

unless      they   are   clearly   erroneous.   See   Diamond   v.   Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).



2   See https://www.bop.gov/inmateloc/.
                                       2
CASTILLO V. SAAD                                         1:18-CV-106

    ORDER ADOPTING REPORT AND RECOMMENDATION [ECF NO. 12] AND
       DENYING AND DISMISSING PETITION AS MOOT [ECF NO. 1]

     Because Castillo has not objected, the Court is under no

obligation to conduct a de novo review. Accordingly, the Court

reviewed the R&R for clear error. The Court agrees with Judge Aloi

that Castillo’s petition is now moot. See Powell v. McCormick, 395

U.S. 486, 496 (1969) (writing that “a case is moot when the issues

presented are no longer ‘live’ or the parties lack a legally

cognizable interest in the outcome”).

     Upon careful review of the R&R, and finding no clear error,

the Court:

          (1)   ADOPTS the R&R [ECF No. 12] for reasons
                more fully stated therein;

          (2)   DENIES and DISMISSES AS MOOT the petition
                [ECF No. 1]; and

          (3)   STRIKES this action     from   the   active
                docket of the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Petitioner, via certified mail,

return receipt requested.

     DATED: August 16, 2019

                               ____________________________
                               THOMAS S. KLEEH
                               UNITED STATES DISTRICT JUDGE




                                 3
